DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 7/1/2022 has been fully considered. Claims 2-3 are cancelled, and claims 1 and 4-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, this claim is indefinite in that it is unclear how the input impedance of the electromagnetic wave absorbing layer as claimed when stretched by 5% to 75% of the maximum elongation percentage is matched to an impedance of air while the electromagnetic wave absorbing layer as disclosed in paragraphs [0133]-[0136] of Applicant’s Specification states that the thickness along with the rubber binder and the electromagnetic wave absorbing material of the electromagnetic wave absorbing layer when stretched would provide an input impedance matched to an impedance of air.

Regarding claim 10, this claim is indefinite in that it is unclear how the input impedance of the electromagnetic wave absorbing layer as claimed when stretched by is matched to an impedance of air while the electromagnetic wave absorbing layer as disclosed in paragraphs [0133]-[0136] of Applicant’s Specification states that the thickness along with the rubber binder and the electromagnetic wave absorbing material of the electromagnetic wave absorbing layer when stretched would provide an input impedance matched to an impedance of air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 2003/0044623).

Regarding claim 1, Sakurai discloses an electromagnetic wave absorber comprising an electromagnetic wave absorbing layer comprising an electromagnetic wave absorbing filler dispersed in a silicone resin (paragraph [0017]), wherein the electromagnetic wave absorbing layer has a thickness of 50 µm to 10 mm (paragraph [0061]), wherein the silicone resin comprises silicone rubber (paragraph [0024]) and wherein the electromagnetic wave absorbing filler comprises hard magnetic ferrite including magnetoplumbite hexagonal ferrites such as BaFe12O19 and SrFe12O19 (paragraphs [0042] and [0045]).
The electromagnetic wave absorber reads on the claimed electromagnetic-wave absorbing sheet. The hard magnetic ferrite including magnetoplumbite hexagonal ferrites such as BaFe12O19 and SrFe12O19 read on the claimed magnetic iron oxide that magnetically resonates in a frequency band equal to or higher than a millimeter-wave band as an electromagnetic-wave absorbing material as it is the same as Applicant’s preferred material of hexagonal ferrite. The hard magnetic ferrite including magnetoplumbite hexagonal ferrites such as BaFe12O19 and SrFe12O19 read on the claimed magnetic iron oxide being hexagonal ferrite. The silicone resin comprising silicone rubber reads on the claimed rubber binder.

Given that the electromagnetic wave absorber of Sakurai comprises silicone rubber which is one of Applicant’s preferred materials for the rubber binder and hexagonal ferrite which is one of Applicant’s preferred materials for the magnetic iron oxide, it is clear that the electromagnetic wave absorber of Sakurai would intrinsically have a maximum elongation percentage of 20% to 200%.

Regarding claim 4, Sakurai discloses the electromagnetic wave absorber comprising the electromagnetic wave absorbing filler blended in an amount of 20 to 70% by volume of the entire electromagnetic wave absorbing layer (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to impart the desired electromagnetic wave absorbing ability and to prevent the electromagnetic wave absorbing layer from being brittle (paragraph [0049]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, Sakurai discloses the electromagnetic wave absorber comprising the silicone resin comprises silicone rubber (paragraph [0024]).
The silicone resin comprising silicone rubber reads on the claimed rubber binder being silicone rubber.


Regarding claim 6, given that the electromagnetic wave absorber of Sakurai has a thickness of 50 µm to 10 mm and comprises silicone rubber which is one of Applicant’s preferred materials for the rubber binder and hexagonal ferrite which is one of Applicant’s preferred materials for the magnetic iron oxide, it is clear that electromagnetic wave absorber of Sakurai would intrinsically have an input impedance of the electromagnetic-wave absorbing layer in a state of being stretched by 5% to 75% of the maximum elongation percentage of the elastic region to be matched to an impedance of air. 
Paragraphs [0135]-[0138] of Applicant’s Specification states that electromagnetic wave absorbing layers having the claimed magnetic iron oxide and resin binder along with a specific thickness value such as 370 µm would have the input impedance matched to an impedance of air. 

Regarding claim 7, given that the electromagnetic wave absorber of Sakurai has a thickness of 50 µm to 10 mm and comprises silicone rubber which is one of Applicant’s preferred materials for the rubber binder and hexagonal ferrite which is one of Applicant’s preferred materials for the magnetic iron oxide, it is clear that electromagnetic wave absorber of Sakurai would intrinsically have an input impedance of the electromagnetic-wave absorbing layer when stretched within a range of the elastic region to be in a range from 360 Ω to 450 Ω. 
Paragraphs [0135]-[0138] of Applicant’s Specification states that electromagnetic wave absorbing layers having the claimed magnetic iron oxide and resin binder along with a specific thickness value such as 370 µm would have the input impedance matched to an impedance of air. 

Regarding claim 8, Sakurai discloses the electromagnetic wave absorber comprising the electromagnetic wave absorbing layer laminated on at least one surface of an electromagnetic wave reflecting layer (paragraph [0017]).
The electromagnetic wave reflecting layer reads on the claimed reflective layer in contact with one surface of the electromagnetic eave absorbing layer to reflect electromagnetic waves passing through the electromagnetic wave absorbing layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 2003/0044623) in view of Niimi et al (JP 2005-158960). A machine translation is being used as the English translation for Niimi et al (JP 2005-158960).

Sakurai is relied upon as described above.

Regarding claim 9, Sakurai does not appear to explicitly disclose the electromagnetic wave absorber further comprising an adhesive layer to make the electromagnetic wave absorber attachable.

However, Niimi discloses a radio wave absorber comprising an adhesive layer (pgs. 5-6 of translation).

It would have been obvious to one of ordinary skill in the art having the teachings of Sakurai and Niimi before him or her, to modify the electromagnetic wave absorber of Sakurai to include the adhesive layer of Niimi on a surface of the electromagnetic wave absorber of Sakurai opposite the surface on which the reflective layer is formed because having the required adhesive layer allows the radio wave absorber to be attached to other layers or to another article where absorption of radio waves is desired,

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2007/0229346) in view of Ohkoshi et al (US 2010/0238063) in further view of Ito et al (JP 2009-188322). A machine translation is being used as the English translation for Ito et al (JP 2009-188322).

Regarding claim 10, Okada discloses an electromagnetic wave absorbing sheet (Abstract) comprising an electromagnetic wave absorber comprising a rubber composition (paragraph [0050]), wherein a rubber component of the rubber composition comprises acrylic rubber, silicon rubber latex and combinations of two or more (paragraph [0070]) and wherein the thickness of the electromagnetic wave absorber has a thickness of 2 mm or lower (paragraph [0050]).
The electromagnetic wave absorber reads on the claimed electromagnetic-wave absorbing layer. The rubber component of acrylic rubber or silicone rubber latex reads on the claimed rubber binder.

Okada does not appear to explicitly disclose the electromagnetic wave absorbing sheet comprising an electromagnetic-wave absorbing material comprising a magnetic iron oxide that magnetically resonates with electromagnetic waves of a predetermined frequency, a reflective layer that is formed in contact with one surface of the electromagnetic wave absorbing layer to reflect electromagnetic waves passing through the electromagnetic wave absorbing layer.

However, Ohkoshi discloses an electromagnetic wave absorber comprising a magnetic crystal derived from epsilon iron oxide by substituting a part of the Fe site with a trivalent metal element as an electromagnetic wave absorbing material (paragraphs [0017]-[0018] and [0058]) and a blend ratio of electromagnetic wave absorbing material in a kneaded mixture with a non-magnetic polymer substrate being at least 60% by mass (paragraph [0059]).
The magnetic crystal derived from epsilon iron oxide reads on the claimed magnetic iron oxide that magnetically resonates with electromagnetic waves of a predetermined frequency.

Ito discloses a radio wave absorber (paragraph [0001]) comprising a radio wave reflecting plate arranged on a surface opposite to an incident surface (paragraph [0030]).

It would have been obvious to one of ordinary skill in the art having the teachings of Okada and Ohkoshi before him or her, to modify the electromagnetic wave absorber of Okada to include the epsilon iron oxide of Ohkoshi in the electromagnetic wave absorber because having the required magnetic iron oxide provides excellent electromagnetic wave absorbability as a desired frequency in a broad frequency range including 76GHz band for use for on-vehicle radars (paragraphs [0016] and [0017] of Ohkoshi).

It would have been obvious to one of ordinary skill in the art having the teachings of Okada and Ito before him or her, to modify the electromagnetic wave absorbing sheet of Okada to include the radio wave reflecting plate of Ito on a surface opposite an incident surface of the electromagnetic wave absorbing sheet of Okada because having the required radio wave reflecting plate on a surface an incident surface of the electromagnetic wave absorbing sheet provides reflection of electromagnetic waves not initially absorbed by the electromagnetic wave absorbing layer back into the electromagnetic wave absorbing layer such that they can be absorbed in order to maximize absorbing efficiency of the electromagnetic wave absorbing layer.

Given that the electromagnetic wave absorber of Okada has a thickness of 2mm or lower and comprises acrylic rubber or silicone rubber which is one of Applicant’s preferred materials for the rubber binder and the electromagnetic wave absorber of Ohkoshi discloses epsilon iron oxide which is one of Applicant’s preferred materials for the magnetic iron oxide, it is clear that the electromagnetic wave absorber of Okada, Ohkoshi and Ito would intrinsically have an input impedance of the electromagnetic-wave absorbing layer in a state of being stretched in one in-plane direction to be matched to an impedance of air. 
Paragraphs [0135]-[0138] of Applicant’s Specification states that electromagnetic wave absorbing layers having the claimed magnetic iron oxide and resin binder along with a specific thickness value such as 370 µm would have the input impedance matched to an impedance of air. The combination of Okada and Ohkoski discloses the claimed magnetic iron oxide and resin binder along with a thickness in the range of 2 mm or lower.

Response to Arguments
Applicant’s arguments, see page 6, filed 7/1/2022, with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings have been withdrawn. 

Applicant’s arguments, see page 6, filed 7/1/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see pages 15-16, filed 7/1/2022, with respect to the double patenting rejections have been fully considered and are persuasive. The double patenting rejections have been withdrawn. 

Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.

Applicants argue that the 112(b) rejections of claims 6 and 10 are proper.

The Examiner disagrees and notes that paragraphs [0133] and [0136] of Applicant’s Specification along with paragraph [0140] cited in the arguments states that thickness is a reference value relative to the elongation value. The thickness and the rubber binder, which contributes to the elongation, having an effect on frequency would also have an effect on impedance. Therefore, thickness would still have an effect on impedance. Based on these reasons, claims 6 and 10 are still indefinite.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Okada does not disclose the claimed hexagonal ferrite.
	
The Examiner agrees and notes that Okada does not disclose the claimed hexagonal ferrite and therefore the previous 103 rejections for claims 1-9 have been withdrawn.
However, a new ground of rejection for claims 1 and 4-8 is made under 103 by Sakurai as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785